Citation Nr: 0930866	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-06 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for degenerative joint disease of the right shoulder, 
adhesive capsulitis, bursitis, and tendinitis, prior to May 
4, 2007; and a disability rating greater than 30 percent from 
May 4, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which granted 
service connection for the Veteran's right shoulder 
disability and assigned an initial 20 percent disability 
rating, effective October 11, 2005, the date of the Veteran's 
claim.  The Veteran expressed disagreement with the assigned 
disability rating and perfected a substantive appeal.

In March 2007, the Veteran testified at a personal hearing 
over which a decision review officer of the RO presided.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.

In an August 2007 rating decision, the RO increased the 
disability rating for the Veteran's right shoulder disability 
from 20 percent disabling to 30 percent disabling, effective 
from May 4, 2007.  Applicable law provides that absent a 
waiver, a claimant seeking a disability rating greater than 
assigned will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and that a claim 
remains in controversy where less than the maximum available 
benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Veteran has not withdrawn the appeal as to the 
issue of a disability rating greater than assigned, 
therefore, the issue remains in appellate status.




FINDING OF FACT

For the entire period on appeal the Veteran's degenerative 
joint disease of the right shoulder, adhesive capsulitis, 
bursitis, and tendinitis, has been manifested by pain 
throughout the range of motion, without evidence of 
ankylosis, fibrous union of the humerus, nonunion of humerus 
(false flail joint), or loss of head of the humerus (flail 
shoulder).


CONCLUSION OF LAW

The criteria for an initial 40 percent disability rating, and 
no higher, for degenerative joint disease of the right 
shoulder, adhesive capsulitis, bursitis, and tendinitis, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5200-03 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry. 

In the decision below, the Board grants an initial 40 percent 
disability rating for the  service-connected degenerative 
joint disease of the right shoulder, adhesive capsulitis, 
bursitis, and tendinitis.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service treatment records and reports of his post-
service care.  The Board notes that VA's duty to assist 
includes the responsibility to obtain any relevant records 
from the Social Security Administration.  Voerth v. West, 13 
Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  In this regard, during the Veteran's March 2007 
hearing, he indicated that he had applied for Social Security 
Administration Disability Benefits because of a heart 
disorder.  As such, the Board finds that evidence associated 
with a heart disorder would be without probative value in 
adjudicating this claim.  VA is not required to search for 
evidence, which even if obtained, would make no difference in 
the result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Therefore, efforts to obtain these records are not warranted 
prior to adjudicating the Veteran's claim.  The Veteran has 
also been afforded VA examinations.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.

Higher disability ratings

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual. Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  38 
C.F.R. § 4.69.  The Veteran testified during his March 2007 
personal hearing that he was right-handed.  Thus, the rating 
for the right shoulder is to be made on the basis of the 
right upper extremity being the major extremity.

The Court has emphasized that evaluation of musculoskeletal 
disabilities includes consideration of functional loss due to 
pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination, and of impairment of 
the Veteran's ability to engage in ordinary activities, 
including employment.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's right shoulder condition is currently evaluated 
as 20 percent disabling, for the period prior to May 4, 2007, 
and 30 percent disabling, for the period beginning May 4, 
2007, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5201.  The first four digits of that diagnostic code indicate 
that the schedule for arthritis due to trauma that exactly 
matches the Veteran's disability, so that the criteria for an 
analogous rating was used.  38 C.F.R. § 4.20.  The second 
part of that code indicates that Diagnostic Code 5201, which 
governs limitation of motion of the arm at the shoulder 
level, was used by analogy to rate the Veteran's right 
shoulder condition.

Diagnostic Code 5010 is the code for arthritis due to trauma.  
Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010. Degenerative arthritis 
is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for such joint if it 
is a major joint.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  For the purpose of rating disability 
from arthritis, the shoulder is considered a major joint.  
See 38 C.F.R. § 4.45.

Diagnostic Code 5200 provides that ankylosis of the 
scapulohumeral articulation is to be rated as follows: 
favorable ankylosis, with abduction to 60 degrees, can reach 
mouth and head, 30 percent for the major shoulder; 
intermediate ankylosis, between favorable and unfavorable, 40 
percent for the major shoulder; unfavorable ankylosis, 
abduction limited to 25 degrees from side, 50 percent for the 
major shoulder.  It is noted that the scapula and humerus 
move as one piece.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder; limitation of motion of the arm midway 
between the side and shoulder level is rated as 30 percent 
for the major shoulder; limitation of motion of the arm to 25 
degrees from the side is rated as 40 percent for the major 
shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of 
the humerus.  Malunion of the humerus with moderate deformity 
is rated as 20 percent for the major shoulder; malunion of 
the humerus with marked deformity is rated as 30 percent for 
the major shoulder.  Recurrent dislocations of the humerus at 
the scapulohumeral joint, with infrequent episodes, and 
guarding of movement only at the shoulder level, are rated as 
20 percent for the major shoulder; recurrent dislocations of 
the humerus at the scapulohumeral joint, with frequent 
episodes and guarding of all arm movements, are rated as 30 
percent for the major shoulder.  Fibrous union of the humerus 
is rated as 50 percent for the major shoulder.  Nonunion of 
humerus (false flail joint) is rated as 60 percent for the 
major shoulder.  Loss of head of the humerus (flail shoulder) 
is rated as 80 percent for the major shoulder.  38 C.F.R. § 
4.71a. 

Diagnostic Code 5203 provides ratings for other impairment of 
the clavicle or scapula.  Malunion of the clavicle or scapula 
is rated as 10 percent for the major.  Nonunion of the 
clavicle or scapula without loose movement is rated as 10 
percent for the major; nonunion of the clavicle or scapula 
with loose movement is rated as 20 percent for the major.  
Dislocation of the clavicle or scapula with loose movement is 
rated as 20 percent for the major.  Diagnostic Code 5203 
provides an alternative rating based on impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a. 

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

A VA joints examination report dated in January 2006 shows 
that the Veteran reported that he had right shoulder pain 
localized in the anterior aspect with radiation to the 
cervical area associated with locking.  He indicated that on 
rainy days he had more pain.  The examiner noted that there 
were no constitutional symptoms of arthritis and no 
incapacitating episodes of arthritis.  The Veteran was noted 
to have deformity, giving way, instability, pain, and 
weakness of the right shoulder.  The Veteran did not report 
any stiffness, episodes of dislocation or subluxation, or 
effusion of the right shoulder.  He indicated that he has 
daily severe flare-ups of his right shoulder condition which 
would result in warmth, swelling, and tenderness.  The 
Veteran noted that he could bathe, drive, dress, or do light 
house chores during flare-ups and that the flare-ups would 
last 6 hours.

Physical examination revealed that right shoulder range of 
motion was noted to be 70 degrees of forward elevation, 80 
degrees of abduction, 70 degrees of external rotation, and 45 
degrees of internal rotation.  The Veteran was noted to have 
pain throughout these ranges of motion.  The examiner noted 
that there was no bone loss, no recurrent shoulder 
dislocation, no inflammatory arthritis, and no joint 
ankylosis.  The examiner summarized that the Veteran's 
degenerative joint disease of the right shoulder, adhesive 
capsulitis, bursitis, and tendinitis was manifested by 
bursitis, crepitus, deformity, malalignment, tenderness, 
painful movement, instability, and weakness.  The examiner 
reported that the Veteran's degenerative joint disease of the 
right shoulder, adhesive capsulitis, bursitis, and tendinitis 
prevented the Veteran from completing chores, sports, and 
recreation.  The Veteran was noted to have severe problems 
with shopping, exercise, and traveling, and moderate problems 
with feeding, bathing, dressing, toileting, and grooming, due 
to his degenerative joint disease of the right shoulder, 
adhesive capsulitis, bursitis, and tendinitis.

X-rays of the right shoulder revealed that the Veteran had an 
orthopedic metallic screw at the inferior aspect of the 
glenoid.  There was a small exostosis at the medial aspect of 
the proximal humeral metaphysic.  There was no other bony, 
articular, or soft tissue abnormality identified.  The 
diagnosis was status post right shoulder repair and small 
exostosis of the proximal humerus.

A VA treatment note dated in November 2006 shows that the 
Veteran reported severe right shoulder pain and loss of 
sensation, grasp, and numbness.  However, he was noted to 
have an intact range of motion, adequate muscle tone, and no 
deformities.

During the Veteran's March 2007 personal hearing, the Veteran 
described that he felt he had total functional loss of his 
right arm due to his shoulder condition.  He indicated that 
he was only being treated with medication for the pain.

A May 2007 VA examination report shows that the examiner 
noted that the Veteran did not have a history of neoplasm, 
nor were there constitutional symptoms of arthritis or 
incapacitating episodes of arthritis.  The Veteran reported 
shoulder symptoms of deformity, giving way, instability, 
pain, stiffness, weakness, locking, and effusion.  No 
episodes of dislocation or subluxation were reported.  The 
Veteran noted that he had severe daily flare-ups that would 
last for hours and prevent him from doing anything.  He 
reported warmth, redness, swelling, and tenderness.

Physical examination revealed range of motion of the right 
shoulder of 45 degrees of forward flexion, 45 degrees of 
abduction, 25 degrees of external rotation, and 25 degrees of 
internal rotation, with pain throughout the ranges of motion.  
The examiner summarized the Veteran's right shoulder 
condition was manifested by bursitis, creptitus, deformity, 
malalignment, tenderness, painful movement, instability, and 
weakness.  The examiner added that the right shoulder 
condition prevented the Veteran from completing chores, 
shopping, exercise, sports, recreation, and travelling.  He 
was noted to have severe problems with feeding, bathing, and 
grooming, and moderate problems with dressing, toileting, and 
grooming, due to his right shoulder condition.

In light of the foregoing evidence, the Board finds that 
entitlement to a disability rating of 40 percent, for the 
entire period on appeal, is warranted for the Veteran's 
degenerative joint disease of the right shoulder, adhesive 
capsulitis, bursitis, and tendinitis.  The Veteran's right 
shoulder disability is manifested by pain throughout the 
range of motion.  As such, entitlement to an initial 
disability rating of 40 percent, and no higher, for 
degenerative joint disease of the right shoulder, adhesive 
capsulitis, bursitis, and tendinitis, is granted for the 
entire period on appeal.

The Board has considered whether a disability rating higher 
than 40 percent would be warranted at any time during the 
period on appeal.  However, the Veteran's right shoulder 
disability is not manifested by ankylosis, fibrous union of 
the humerus, nonunion of humerus (false flail joint), or loss 
of head of the humerus (flail shoulder).  As such, there is 
no applicable diagnostic code provision that would provide a 
disability rating greater than 40 percent given the Veteran's 
objective symptomatology.

In reaching the decision above, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to an initial 
disability rating greater than 40 percent for the Veteran's 
right shoulder condition for any period on appeal, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Extraschedular consideration

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disability reflect so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher evaluation on an extraschedular basis, 
and indeed, neither the Veteran nor his representative have 
identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321.  The Board observes that there is no 
showing the Veteran's degenerative joint disease of the right 
shoulder, adhesive capsulitis, bursitis, and tendinitis 
disability results in marked interference with employment.  
In this regard, during his May 2007 VA joints examination, 
the Veteran indicated that he could not work due to his 
peripheral vascular disease, which is not connected to 
service.  His right shoulder disability has not required 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Absent evidence of these factors, the criteria 
for submission for assignment of an extraschedular rating are 
not met.  Thus, a remand of this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial 40 percent disability rating, and 
no higher, for degenerative joint disease of the right 
shoulder, adhesive capsulitis, bursitis, and tendinitis, is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits. 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


